The Arbitrage Funds March 8, 2012 Supplement to the Prospectus dated October 1, 2011 The Arbitrage FundRe-Opening to All Investors The Arbitrage Fund has been closed to new investors since July 19, 2010.The Board of Trustees of the Fund recently voted to re-open the Fund to all investors.The Fund will re-open to all investors effective as of March 15, 2012.As of March 15, 2012, all references to the Fund being closed to new investors are hereby deleted from the Prospectus.Specifically, the Section “How to Purchase Shares – Eligible Purchases” on page 24 of the Prospectus is deleted in its entirety. The date of this Supplement is March 8, 2012. Please retain this Supplement for future reference.
